Citation Nr: 0104022	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94-45 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to July 
1946.  He died in September 1990.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant duly appealed that decision to the Board.  In June 
1996, the Board remanded the appellant's claim to the RO for 
further development.  

In a May 1998 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant subsequently filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the appellant's 
attorney filed a joint motion for remand, requesting that the 
Court vacate the Board's May 1998 decision and remand the 
case for further development and readjudication.  In October 
1998, the Court granted the joint motion, vacated the Board's 
May 1998 decision and remanded the case to the Board for 
compliance with directives that were specified by the Court.

In July 1999, the Board remanded the appellant's claim to the 
RO for further evidentiary development and for readjudication 
in light of the Court's directives.  The requested 
development was completed, and the RO issued a Supplemental 
Statement of the Case in October 2000 in which it continued 
to deny the appellant's claim.  The claims folder was then 
returned to the Board.



FINDINGS OF FACT

1.  The veteran died in September 1990 at the age of 63.  The 
immediate cause of death was identified as carcinoma of the 
prostate.

2. The veteran was not service connected for any condition at 
the time of his death.

3. The preponderance of the credible and probative evidence 
of record does not demonstrate that the veteran's carcinoma 
of the prostate was incurred or aggravated by service, nor 
was it otherwise etiologically related to service.


CONCLUSION OF LAW

The veteran's carcinoma of the prostate was not incurred in 
or aggravated by service.  Service connection for the cause 
of the veteran's death is not warranted.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In essence, she 
contends that exposure to radiation during the veteran's 
service led to his fatal carcinoma of the prostate.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (2000); see Douglas v. Derwinski, 2 Vet. App. 103, 
108-09 (1992). 

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Special considerations for ionizing radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d) (2000).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2000).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract. 38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2000).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2000) [emphasis 
added by the Board].  Section 3.311(b)(5) requires that bone 
cancer become manifest within 30 years after exposure, and 
that prostate cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
death is otherwise the result of active service.  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A)


Factual Background

The record reflects that the veteran participated in the 
occupation of Japan from September 1945 to July 1946.  
Service medical records are negative for any complaints or 
treatment for cancer.  In a physical examination conducted at 
separation, a large left varicocele was noted with regard to 
the veteran's genito-urinary system.

There are no pertinent medical treatment records for 
approximately forty years after the veteran left service.

Private medical records reveal that by November 1986, the 
veteran was noted to have been complaining of urinary 
frequency and dysuria for several months.  In a November 1986 
surgical report, the veteran's physician, Dr. R., noted a 
diagnosis of bladder neck obstruction and prostatitis, rule 
out carcinoma of the prostate.  The veteran subsequently 
underwent a prostatic needle biopsy.  Shortly thereafter, Dr. 
R. determined that the veteran had advanced carcinoma of the 
prostate.  A radical prostatectomy was performed by another 
physician, Dr. M., for stage C carcinoma with local extension 
and negative lymph nodes.  Following surgery, the veteran 
reportedly continued to experience urinary difficulties.  In 
February 1989, the veteran underwent surgery for an 
obstruction of the bladder neck and both ureters with local 
recurrence of carcinoma of the prostate at the bladder neck, 
postradical prostatectomy.  In an examination report dated in 
February 1990, Dr. R. noted that the veteran's recurrent 
carcinoma was no longer responding to hormone treatment.  Dr. 
R. reportedly advised the veteran and the appellant that 
further treatment would most likely be unsuccessful.


The veteran died in September 1990.  The certificate of death 
lists the immediate cause of the veteran's death as carcinoma 
of the prostate.  No other significant or contributing causes 
of death were noted.  The certificate was signed by Dr. R., 
the veteran's treating physician.

In December 1992, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently perfected a 
timely appeal regarding that decision.  In a statement 
submitted in August 1993, the appellant contended that the 
veteran's death was due to "multiple cancers", including 
primary cancer of the bone and kidney, and that his death 
certificate only noted prostate cancer because the physician 
that signed it was a prostate specialist.  In support of her 
claim, she submitted copies of Dr. R's treatment records 
dated between 1986 and 1990.  The appellant stated that she 
had attempted to locate earlier medical records, but had been 
informed that they were no longer available.

In a Substantive Appeal (VA Form 9) submitted in October 
1994, the appellant stated that although the veteran's 
prostate cancer was the primary cause of his death, she 
believed that numerous other factors had also contributed to 
his death.  In this document, she listed numerous health 
problems that she believed had also contributed to the 
veteran's death, including tropical disease (malaria), post 
traumatic syndrome, cardiovascular disease, hypertension, 
sterility, disc problems in his spine, and duodenal ulcers.  
She also asserted that the veteran had been treated for a 
skin cancer in the 1960's and had undergone abdominal surgery 
for a tumor in the early 1960's. 

In June 1996, the Board remanded the veteran's case to the RO 
for further evidentiary development.  The Board noted that 
the United States Court of Appeals for the Federal Circuit 
had recently held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  In light of the Combee 
decision, the Board instructed the RO to advise the appellant 
that she should submit competent scientific or medical 
evidence showing that the veteran's carcinoma of the prostate 
was a radiogenic disease.  The Board further instructed the 
RO to advise the appellant to submit competent medical 
evidence showing that the veteran suffered from the various 
other medical conditions that she contended also allegedly 
contributed to his death.

In July 1996, in compliance with the Board's remand 
instructions, the RO issued a letter to the appellant 
advising her to submit competent scientific or medical 
evidence showing that the veteran's carcinoma of the prostate 
was related to radiation exposure during service.  The RO 
also advised the appellant to submit medical evidence 
supporting her contention that the veteran suffered from the 
various other conditions which she contended contributed to 
his death, such as primary cancer of the bone, kidney, 
intestine, bladder and skin, as well as various other medical 
conditions.  

In response to the RO's request, the appellant submit several 
release forms in which she listed numerous physicians and 
health care facilities that had treated the veteran for 
various disabilities since 1960.  In a March 1997 letter, the 
RO returned the release forms to the appellant in order to 
obtain her signature on each.  The RO also requested that she 
provide the addresses for two of the physicians she reported, 
Drs. G. and O., so the RO could forward the release forms to 
the physicians and obtain their records.  The appellant 
subsequently returned the forms with her signature, but 
indicated that she was unable to provide the address for Drs. 
G. and O.

Thereafter, the RO forwarded the completed release forms to 
each of the remaining physicians and health care facilities 
that had been reported by the appellant.  Several of these 
physicians and facilities responded to the request, by either 
indicating that they had no records pertaining to the 
appellant or by submitting copies of all available treatment 
records.  Of those facilities that responded by submitting 
records, it appears that their records pertained to treatment 
received by the veteran for his carcinoma of the prostate 
between 1986 and 1990.  Among these records was a November 
1986 surgical report which indicates that the veteran had a 
past history of high blood pressure with no evidence of 
cardiovascular or respiratory difficulty.  The report also 
indicates that the veteran's previous hospitalizations 
included 80 percent removal of intestine from an appendectomy 
when the veteran's appendix abscessed 25 years earlier, as 
well as a hernia repair in 1985.  

Among the records forwarded to the RO is an April 1997 letter 
from Dr. R., the veteran's primary physician.  In the letter, 
Dr. R. specifically noted that he had treated the veteran 
from 1986 to 1990, at which time the veteran died from widely 
metastatic carcinoma of the prostate with ureteral 
obstruction and renal failure.

In June 1997, the RO provided the appellant with a list of 
physicians and health care facilities that had either not 
responded to their request for records or had indicated that 
they had no records available.  In an August 1997 response 
letter, the appellant indicated that she had been told by 
several of these facilities that there were no records 
available pertaining to the veteran.  The appellant further 
indicated that there was nothing further that could be done 
to obtain those records and there is no further information 
she could provide VA in making its determination.  With her 
letter, the appellant submitted a June 1997 letter from Dr. 
J.C., in which the physician indicated that he had treated 
the veteran from 1981 to 1990 for hypertension.  Dr. J.C. 
noted that he had treated the veteran with a beta blocker, 
which had kept his blood pressure under control during that 
period. 

With her August 1997 statement, the appellant also submitted 
a letter from Dr. M., the physician who had performed the 
veteran's radical prostatectomy in November 1986.  In his 
letter, Dr. M. explained that the veteran's prostate tumor 
had grown out locally and had blocked his kidneys.  Dr. M. 
advised the appellant that he knew of no relationship between 
prostate cancer and radiation.  Dr. M. noted that prostate 
cancer was unfortunately very common among men, and that he 
was unaware of any history of any other type of cancer being 
present in the veteran.

In May 1998, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In reaching its conclusion, the Board 
reviewed the medical evidence submitted by the appellant and 
concluded that there was no competent evidence linking the 
veteran's prostate cancer to any incident of service, 
including his exposure to ionizing radiation.  The appellant 
subsequently filed a timely appeal to the Court.

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's May 1998 decision and remand the case for further 
development and readjudication.  In the text of the joint 
motion, it was noted that the veteran had died in September 
1990 from carcinoma of the prostate, and that no other 
factors were reported as contributing to his death.  It was 
further noted that in September 1998, after the Board had 
issued its decision, prostate cancer was added to the list of 
radiogenic diseases set forth in 38 C.F.R. § 3.111(b)(2).  
See 63 Fed. Reg. 50, 993 (1998); 38 C.F.R. § 
3.311(b)(2)(xxiii) (2000).  The amendment implemented a 
decision by the Secretary that, based on all the evidence 
currently available to him, prostate cancer and any other 
cancer may be induced by ionizing radiation.  In light of 
this change in regulation, it was concluded in the joint 
motion that a remand was required for the purpose of 
readjudication of the appellant's claim pursuant to the 
change in regulations.  Thereafter, in October 1998, the 
Court granted the joint motion, vacated the Board's May 1998 
decision and remanded the case to the Board for compliance 
with directives that were specified in the joint motion.

In February 1999, the veteran's attorney forwarded a request 
to the Board that he be granted access to medical treatise 
and other material in VA's possession that support a finding 
of a positive association between radiation exposure and the 
development of prostate cancer.  In March 1999, a 
representative of the Board responded to this request by 
advising the attorney that it had no knowledge of specific 
treatise or other material that supports the appellant's 
position regarding the etiology of prostate cancer.  The 
attorney was advised that he was welcome to come to the 
Board's offices and review any research materials in the 
Board's possession.  The Board is not aware whether the 
appellant's attorney accepted that invitation.

In June 1999, the Board remanded the case to the RO for 
additional evidentiary development in light of the Court's 
directives.  In its remand, the Board noted, as had the joint 
motion, that prostate cancer had been added to the list of 
radiogenic diseases in 38 C.F.R. § 3.311(b)(2).  The Board 
further noted, however, that this provision did not give rise 
to a presumption of service connection.  Rather the provision 
established a procedure for handling claims brought by 
radiation-exposed veterans or their survivors.  The Board 
remanded the appellant's case for further development in 
accordance with the provisions of 38 C.F.R. § 3.311.

In January 2000, in compliance with the Board's remand 
instructions, the RO issued a letter to the Defense Threat 
Reduction Agency requesting that they provide a dose estimate 
in accordance with the provisions of 38 C.F.R. § 3.311.  In a 
response letter dated in June 2000, the agency indicated that 
historical records had confirmed the veteran was member of 
the American occupation forces in Japan following World War 
II.  While assigned to the 2nd Motor Transport Battalion, 
Service Troops, Marine Division, the veteran was present in 
the VA-defined Nagasaki area on several occasions between 
December 1945 and June 1946.  It was determined that the 
maximum possible dose any individual who was at either 
Hiroshima or Nagasaki for the full duration of the occupation 
might have received from external radiation, inhalation, and 
ingestion is one rem.  The agency noted that this did not 
mean that any individual actually approached this level of 
exposure, and that it is probable that the great majority of 
servicemen assigned to these areas during the occupation 
received no radiation exposure whatsoever.

Thereafter, the veteran's claims folder, including a copy of 
the letter from the Defense Threat Reduction Agency, was 
forwarded to the VA Undersecretary of Health for an opinion 
as to the relationship between the veteran's disability and 
exposure to ionizing radiation in service.

In an August 2000 response letter, Dr. S.M., the Chief Public 
Health and Environmental Hazards Officer, concluded that it 
was unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  In 
reaching this conclusion, Dr. S.M. noted that studies had 
shown the sensitivity of the prostate to radiation 
carcinogenesis to be relatively low and not clearly 
established.  For this reason, and in light of the fact that 
the veteran had been exposed to a dose of ionizing radiation 
of less than one rem, Dr. S.M. found that it was unlikely 
that the veteran's prostate cancer was due to exposure to 
ionizing radiation in service.

In October 2000, the RO issued a Supplemental Statement of 
the Case in which it continued to deny the appellant's claim.  
The appellant and her attorney were furnished with copies of 
the Supplemental Statement of the Case and were given an 
opportunity to respond thereto.  No response was received.  
The claims folder was subsequently returned to the Board.


Analysis

Preliminary matters - duty to notify; duty to assist; 
standard of review

As discussed above, VA has a duty to notify a claimant of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) [to be codified as 
amended at 38 U.S.C. § 5103].  The factual background section 
above makes it clear that the appellant has been advised on 
numerous occasions of the type of evidence that would best 
serve to support her claim for benefits, including in the 
Board's June 1996 remand and in the July 1996 letter from the 
RO.  Thus, the Board finds that VA has satisfied its duty to 
advise the appellant of the type of information and evidence 
needed to substantiate her claim.

VA also has a duty to make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  This case was 
remanded by the Board on two prior occasions, in June 1996 
and in July 1999.  The Board believes that its instructions 
have been complied with by the RO in both instances.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As discussed in detail above, this case was remanded by joint 
motion, as adopted by the Court, because a regulation 
pertaining to radiation-exposed veterans, 38 C.F.R. § 3.311, 
changed after the Board's May 1998 decision.   As noted in 
the joint motion, prostate cancer is currently recognized as 
a radiogenic disease under 38 C.F.R. § 3.311.  The procedures 
set forth in 38 C.F.R. § 3.311 must therefore be complied 
with.  This was in large part the reason for the Board's July 
1999 remand.  After reviewing the record, the Board finds 
that the RO has complied with the procedures set forth in 38 
C.F.R. § 3.311 for the development of claims for radiogenic 
diseases.  Specifically, as discussed above, the RO obtained 
a dose assessment for the veteran's total in-service exposure 
to ionizing radiation and then referred this case to the 
Under Secretary for Benefits for an opinion as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.

The Board notes that the appellant has provided an extensive 
list of private physicians and health care facilities that 
treated the veteran throughout his life.  Based on a review 
of the claims folder, it is apparent that not all of these 
records have been obtained and associated with the claims 
folder.  However, the Board is of the opinion that those 
records not presently associated with the claims folder have 
been clearly shown to be unavailable.  As discussed in detail 
in the factual background of this decision, the RO issued 
specific requests for treatment records in April 1997 to each 
of the physicians and health care facilities identified by 
the appellant.  Thereafter, in June 1997, the RO specifically 
notified the appellant of each physician and facility that 
had failed to respond to its request.  The following month, 
the appellant submitted the remaining medical records in her 
possession, and indicated that she had been told by the 
physicians and facilities in question that they had no 
further treatment records pertaining to the veteran.  For 
this reason, the appellant indicated that she did not believe 
that there were any additional medical records available 
relevant to her claim.  Thus, additional efforts to secure 
evidence which no longer exists would be futile and time-
consuming.

The record reflects that the there is now ample medical and 
other evidence of record, and that the appellant and her 
attorney have been accorded a full opportunity to provide 
evidence and argument in support of her claim.  The appellant 
and her representative have no pointed to any additional 
evidence which is available, has not been obtained and which 
would be pertinent to the issue on appeal.  

Accordingly, the Board finds that all relevant evidence which 
is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the appellant.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[to be codified at 38 U.S.C. § 5103A].

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

At the outset of its discussion, the Board wishes to make it 
clear that it is aware that a remand by the Board is not for 
the purpose of rewriting an opinion so that it will 
superficially comply with the requirement to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  

The Board also wishes to point out, however, that it has 
carefully reviewed the October 1998 joint motion for remand 
and finds that the only reason stated for the remand was the 
September 1998 change in the VA regulation, 38 C.F.R. 
§ 3.311, pertaining to prostate cancer.  As the joint motion 
for remand made clear, this change occurred after the Board's 
May 1998 decision.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The joint motion identified no specific deficiencies 
in the now-vacated May 1998 Board decision. 

In the interest of clarity, the Board will divide its 
discussion into three parts: presumptive service connection 
under 38 C.F.R. § 3.309 (a) and (d); radiogenic diseases 
under 38 C.F.R. § 3.311; and Combee considerations.

38 C.F.R. § 3.309

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  
However, there is no evidence whatsoever that carcinoma was 
present during the veteran's service or to a compensable 
degree within one year after service, and the appellant has 
never contended such.  The evidence indicates that carcinoma 
was initially diagnosed decades after service.  Therefore, 
the Board finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(a) are not for application.

Carcinoma of the prostate is not one of the diseases set 
forth in 38 C.F.R. § 3.309(d) as presumptively related to 
radiation exposure.  Therefore, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(d) are not for 
application with respect to the only medically stated cause 
of the veteran's death, prostate cancer.

A matter which the Board feels requires some clarification at 
this juncture, however, is the nature of the veteran's 
cancer.  In particular, the Board notes that the appellant 
has asserted on several occasions that in addition to 
prostate cancer, the veteran also had primary cancer of the 
kidneys and other internal organs.  Cancer of the kidneys and 
certain other internal organs are presumptive diseases under 
38 C.F.R. § 3.309(d).  

The Board finds that the competent medical evidence of 
record, which has been described in detail above, clearly 
demonstrates that the veteran was diagnosed with  prostate 
cancer which metastasized to other areas, such as his 
kidneys.  See, in particular, the treatment records of Dr. 
R., as well as his April 1997 letter.  The Board can find no 
competent medical evidence whatsoever which supports the 
appellant's assertion that the veteran had other primary 
cancers.  In fact, there is specific medical evidence to the 
contrary, in the form of a June 1993 letter from Dr. M. in 
which he indicated that he was unaware of any other cancer 
ever having been present in the veteran.  In addition, 
although the appellant has stated that the veteran having 
underwent a removal of part of his intestine in the 1960's 
due to a "tumor", the 1986 surgical records of Dr. M. 
indicate that the removal of part of the veteran's intestine 
in the 1960's was the result of his appendix having abscessed 
and not due to the presence of a tumor.

It is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding diagnoses or etiology of medical disorders, and her 
opinion is entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, the Board believes that there preponderance of the 
competent and probative evidence supports the conclusion that 
the veteran's only cancer was in his prostate, and that it 
was this cancer that metastasized to other areas.  See Ramey 
v. Brown, 9 Vet. App. 40, 41 (1996), noting that the term 
"metastasis" refers to "the transfer of disease from one 
organ or part to another not directly connected with it.  It 
may be due either to the transfer of pathogenic 
microorganisms . . . or to transfer of cells, as in malignant 
tumors" [citing Dorland's Illustrated Medical Dictionary 1023 
(28th ed. 1994)].  The Court in Ramey found that because the 
medical evidence of record in that case showed that carcinoma 
in the deceased veteran's liver was a result of metastasis 
from the colon cancer, the veteran's cancer in his liver was 
properly regarded as colon cancer metastatic to the liver 
rather than as primary liver cancer.  See Ramey, 8 Vet. App. 
at 44.  

This case presents a similar factual pattern.  The medical 
evidence here indicates that the veteran had carcinoma of the 
prostate only, which metastasized to other organs.  Although 
the appellant may believe that other types of cancer were 
present, she is not competent to provide evidence as to 
matters requiring medical expertise, such as diagnoses.  See 
Espiritu, 2 Vet. App. 494-495.

In short, for the reasons explained above the provisions of 
38 C.F.R. § 3.309 may not be applied in this case.

38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
veteran's fatal prostate cancer was related to his exposure 
to ionizing radiation in service.  The provisions of 
38 C.F.R. § 3.311 have been reviewed above and will not be 
repeated.

The Board has reviewed all of the evidence of record.  As 
noted above, the Defense Threat Reduction Agency has 
confirmed that the veteran was present in the VA-defined 
Nagasaki area on several occasions between December 1945 and 
June 1946.  Thus, the veteran is considered to be a 
radiation-exposed veteran.  The record further demonstrates 
that cancer of the prostate was diagnosed in 1986.  In 
September 1990, the veteran died of carcinoma of the 
prostate.

With respect to the question of whether radiation exposure 
during service caused or contributed to the cause of the 
veteran's death, the Board concludes that the preponderance 
of the evidence is against the appellant's claim.  
Specifically, the Board finds that the most probative 
evidence of record in this matter to be the August 2000 
opinion of Dr. S.M., who specifically concluded that it was 
unlikely that the veteran's carcinoma of the prostate 
developed as a result of exposure to ionizing radiation in 
service.  In her opinion, Dr. S.M. noted the veteran had been 
exposed to a dose of ionizing radiation of less than one rem 
during service.  Dr. S.M. further noted that the sensitivity 
of the prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  Based on these 
factors, Dr. S.M. determined that it was unlikely that the 
veteran's carcinoma of the prostate developed as a result of 
exposure to ionizing radiation in service.  The Board also 
notes that Dr. M. is also of record as indicating that he 
knew of no relationship between prostate cancer and 
radiation.  

The Board has considered the appellant's contention that the 
veteran's treatment records support her assertion that his 
death was due to exposure to ionizing radiation during 
service.  However, the Board has reviewed the veteran's 
treatment records in depth, and can find no indication 
whatsoever that the veteran's carcinoma of the prostate, 
which caused his death, was ever found to be related to 
exposure to ionizing radiation in service.  In fact, in a 
June 1993 letter, one of the veteran's physicians, Dr. M., 
specifically noted that he was unaware of any relationship 
between cancer of the prostate and radiation.  The Board 
believes Dr. M.'s conclusions to be consistent with the 
findings of Dr. S.M. discussed above.

The Board has also considered the appellant's assertion that 
the placement of prostate cancer among the radiogenic 
diseases of 38 C.F.R. § 3.311 in essence constitutes an 
admission by VA that the disease is related to exposure to 
ionizing radiation.  However, as stated in the October 1998 
joint motion for remand, the addition of prostate cancer to 
the list of radiogenic disease was meant to implement a 
decision by the Secretary that prostate cancer may be induced 
by ionizing radiation.  The provisions of 38 C.F.R. § 3.311 
merely set forth special procedures for handling claims 
brought by radiation-exposed veterans or their survivors for 
the purpose of relieving claimants of the burden of having to 
submit evidence to show that cancer may have been induced by 
radiation.  This provision is related to evidentiary 
development and does not itself give rise to a presumption of 
service connection.  

In short, 38 C.F.R. § 3.311 is not intended to establish 
conclusively in every case that prostate cancer is the result 
of exposure to ionizing radiation.  See Ramey v. Gober, 120 
F.3d 1239, 1244 (Fed. Cir. 1997).  Rather, 38 C.F.R. § 3.311 
establishes procedures for development of the evidence in 
cases involving radiation-exposed veterans.  The presumptive 
provisions with respect to diseases specific to radiation-
exposed veterans are found in another regulation, 38 C.F.R. 
§ 3.309(d), which has been discussed by the Board above.  
Prostate cancer is not a presumptive disease under 38 C.F.R. 
§ 3.309(d).  

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's cancer is in 
fact the result of exposure to ionizing radiation.  As 
discussed above, the Board has reviewed the record in this 
case, and concluded that the preponderance of the evidence is 
against finding that the veteran's carcinoma of the prostate 
is related to exposure to ionizing radiation in service.  In 
short, there is medical evidence, in the form of a specific 
opinion from Dr. S.M. of VA and a more general statement from 
Dr. M., the veteran's treating physician, to the effect that 
there is no relationship between the veteran's radiation 
exposure during service and his fatal prostate cancer.  There 
is no competent medical evidence to the contrary.  The Board 
finds the most probative evidence of record to be the opinion 
of Dr. S.M., who found that it was unlikely that the 
veteran's carcinoma of the prostate was incurred as a result 
of exposure to ionizing radiation in service.  The Board 
believes this finding to be consistent with the conclusions 
of Dr. M., who indicated that he knew of no relationship 
between prostate cancer and exposure to radiation.  

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the appellant's 
claim.

Combee

The Board has carefully considered the application of Combee, 
discussed above, to this case.  Although the appellant has 
pointed to numerous disabilities that she believes also 
contributed to the veteran's death, such as hypertension, 
cardiovascular disease and duodenal ulcers, the Board notes 
that the medical evidence of record does not suggest that: 
(1) such disabilities were related to the veteran's service 
and (2) such disabilities were in any way connected to his 
death.  In fact, having reviewed the complete record, the 
Board finds that the preponderance of the competent and 
probative evidence supports the conclusion that the veteran's 
carcinoma of the prostate was the immediate and only cause of 
his death.  In this regard, the Board found the most 
probative evidence of record to be the April 1997 letter from 
Dr. R., the veteran's primary physician.  In this letter, Dr. 
R. specifically noted that the veteran had died as a result 
of widely metastatic carcinoma of the prostate with ureteral 
obstruction and renal failure.  This conclusion is consistent 
with the veteran's certificate of death, also signed by 
Dr. R., in which the physician listed the immediate cause of 
the veteran's death as carcinoma of the prostate.  Dr. R. 
identified no other contributory or significant causes of the 
veteran's death in either the September 1990 certificate of 
death or his April 1997 letter.  The conclusions of Dr. R. 
also appear consistent with the veteran's treatment records 
dated between 1986 and 1990, which are negative for any 
indication that any medical condition other than carcinoma of 
the prostate contributed to the deterioration in the 
veteran's health during the period leading up to his death.

The Board has no reason to doubt that the appellant is 
sincere in her belief that various other medical conditions 
suffered by the veteran throughout his life also contributed 
to his death.  However, there is no indication in the record 
that she is competent to provide evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience, such as medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As discussed above, the Board believes that the 
competent medical evidence of record, particularly the 
findings of the veteran's primary physician, Dr. R., clearly 
supports the conclusion that the veteran's carcinoma of the 
prostate was the immediate and only cause of his death.

For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

